Citation Nr: 0310000	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-06 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for loss of visual acuity 
(claimed as eye condition) as secondary to the veteran's 
service-connected arteriosclerotic heart disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel
INTRODUCTION

The veteran served on active duty from June 1940 to December 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran appeared at a hearing at the RO in 
September 1999.  The veteran requested and was scheduled for 
a hearing before a Member of the Board in July 2001; however, 
the veteran failed to report for the hearing.  The Board 
remanded the case for additional development in August 2001.  
The case has been returned for adjudication.  During the 
course of this appeal, the veteran relocated to Georgia.  
Thus, the veteran's servicing RO is Atlanta.

The veteran has raised the issue of entitlement to an 
increased evaluation for his arteriosclerotic heart disease.  
This issue is referred to the Atlanta RO.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
arteriosclerotic heart disease.

2.  There is no competent medical evidence of record that the 
veteran's loss of visual acuity was present in service.

3.  The medical evidence of record does not establish that 
the veteran's loss of visual acuity is proximately due to or 
the result of his service-connected arteriosclerotic heart 
disease.  




CONCLUSION OF LAW

Loss of visual acuity was not incurred in or aggravated by 
service and was not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran states that he first developed visual problems 
several years after service, and thus, he does not maintain 
that his loss of visual acuity began during service.  Rather, 
the veteran contends that his loss of visual acuity developed 
as a result of his service-connected arteriosclerotic heart 
disease.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Service medical records are negative for evidence of 
complaints, findings, diagnoses, or treatment for any visual 
disorder to include loss of vision. 

VA medical records from 1980 to 1992 do not disclose 
complaints, findings, or diagnoses of any visual or eye 
disorder.  VA medical records from 1993 to 1997 show findings 
of visual changes with diagnoses of refractive error and 
presbyopia in both eyes.  VA medical records from 1998 to 
1999 reveal complaints of eye pain and difficulty reading and 
making out objects.  Diagnoses included hyperopia with 
presbyopia, optic nerve pallor of the left eye secondary to 
childhood trauma, and possible temporal arteritis.  VA 
medical records from 1999 to 2002 from multiple VA medical 
facilities show complaints and findings of visual disorder to 
include refractive error, hyperopia with presbyopia, optic 
nerve pallor of the left eye secondary to childhood trauma, 
and possible temporal arteritis.  The records indicate that 
steroids were prescribed for the temporal arteritis to 
prevent loss of vision; however, the veteran refused to take 
steroids.  

At a January 2003 VA eye examination, the veteran reported 
that he was hit in the eye as a child, but that his vision 
was 20/20 when he went into service.  Refraction testing 
revealed that the veteran was farsighted with a little 
astigmatism and presbyopic, which the examiner stated meant 
aging eyes.  Intraocular pressures were within the normal 
range.  Biomicroscopy of the ocular adnexa revealed some 
aging type nuclear sclerotic cataracts, water vacuoles, 
cortical lens opacities, and cholesterol depositions in the 
cornea.  Additionally, there was pigmented conjunctiva, which 
the examiner related to smoking.  Dilated fundus examination 
showed posterior vitreous detachment and some changes in the 
inner limiting membrane as well as some fibrotic tissue 
temporal to the macula in the left eye.  The examiner stated 
that the reason the veteran cannot see 20/20 like he did in 
service is because of the aging process.  The examiner 
further stated that the veteran's eye disorders are related 
to the aging process and not from anything that was 
exacerbated or exaggerated by military service.

A January 2003 VA heart examination report noted the 
veteran's contentions that his eye disorder was related to 
his service-connected heart disorder.  Following review of 
the veteran's medical history in the claims file and 
examination, the impressions included arteriosclerotic heart 
disease, atrial fibrillation, severe tricuspid regurgitation, 
and decreased visual acuity secondary to presbyopia and 
hyperopia.  The examiner stated that generally 
arteriosclerotic heart disease does not cause significant 
visual problems.  He opined that the veteran's decreased 
vision was note related to his arteriosclerotic heart 
disease.

The Board has considered the veteran's statements that it is 
his opinion that his loss of visual acuity is related to his 
service-connected arteriosclerotic heart disease.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Following review of the entire claims folder, there is no 
medical evidence of a diagnosis of any visual disorder to 
include loss of visual acuity during service.  The first post 
service medical evidence of visual problems was in 1997, more 
than 50 years after service.  Additionally, the veteran 
testified that no physician had ever related his eye disorder 
to his service-connected heart disorder.  Moreover, a VA 
examiner opined that there was no relationship between the 
veteran's eye disorder to include loss of visual acuity and 
his military service or his service-connected 
arteriosclerotic heart disease.  There is no evidence of 
record which contradicts this opinion.  Thus, the Board finds 
that there is no medical evidence linking the veteran's eye 
disorder to include loss of visual acuity to his active 
military service or to his service-connected arteriosclerotic 
heart disease.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's disorder of the eye to include loss of visual 
acuity began during service or developed secondary to his 
service-connected arteriosclerotic heart disease.  Thus, the 
veteran's claim is denied.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran was advised of the applicable laws and regulations, 
and the evidence needed to substantiate his claim by a 
statement of the case, an August 2001 Board remand, an 
October 2001 letter, and a January 2003 supplemental 
statement of the case.  In particular, the October 2001 
letter and the January 2003 supplemental statement of the 
case notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.   Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records from multiple VA facilities, and VA 
examination reports.  As the veteran has not identified any 
other medical records, either VA or private, to substantiate 
his claim, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


ORDER

Service connection for eye disorder to include loss of visual 
acuity is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

